Citation Nr: 1709313	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-23 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister, C. R.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to July 1979.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a
February 2005 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Cleveland, Ohio.

The Veteran and her sister, C. R., testified before the undersigned Veterans Law Judge (VLJ) at a videoconference in December 2016. A transcript of the hearing has been associated with the record.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2004 rating decision, the RO proposed a finding of incompetency to handle disbursements of funds. In a February 2005 rating decision, the RO found that the Veteran is not competent to handle disbursements of funds. 

The RO based its decision largely on a June 2004 VA examination. The VA examiner found that the Veteran exhibited significant deficits with executive function, to include, planning, organizing, anticipating, monitoring, and correcting. Additionally, the VA examiner noted that evidence of record indicates that the Veteran has no money left for basic needs and is homeless as a result of substance abuse and others taking advantage of her. The VA examiner found that the Veteran lacked sufficient capacity to handle funds.

However, of record is a March 2005 letter from the Veteran's sister and minister, C. R., which asserts that the Veteran is capable of supporting herself and managing her own finances. Moreover, a March 2005 buddy statement from U. G. asserts that the Veteran does not need a payee and that she is capable of taking care of her own finances. 

Additionally, a January 2010 VA treatment record includes an evaluation of the Veteran's capabilities. The VA examiner found improvement of the Veteran's test scores since her last evaluations in September 2006 and November 2002. The Veteran expressed wanting financial freedom to plan for her future, and the VA examiner concluded the following: "[f]rom strictly a neuropsychological perspective, based on her current presentation and test scores, it is felt she has the neurocognitive capacity to manager her own financial affairs." Yet, the examiner continued, stating that he was "hoping to get input from her sister to validate these clinical impressions," but that the Veteran's sister did not answer or return his calls. 

However, of record are also letters from the Veteran's payee, S. F.. A February 2010 letter contends that the January 2010 VA examination was not adequate because the VA examiner had only seen the Veteran once and knew nothing of her history as it concerns her ability to handle her finances. S. F. indicates that the Veteran received her Social Security check on February 3, 2010, and that by February 24, 2010, she has been calling to ask for more money because she has spent all $1,047 in just two weeks. S. F. continues, noting that "all of her expenses, from rent to utilities, to entertainment, transportation, and clothing, etc. are paid directly by us from her VA benefits, leaving her to pay for food from her Social Security benefits.

An additional February 2010 letter from S. F. explains that the Veteran was previously in debt, addicted to illegal substances, and out of funds by the third week of every month. S. F. notes that although the Veteran's apparent behavior is improved, he cannot say that "her ability to responsibly handle her benefit funds has improved in all that time." S. F. states that their experiment with allowing her to handle her own Social Security benefits have been "total failures, with funds targeted to last a month, spent within a few days of receiving them." S. F. explained that the Veteran has demonstrated that she "has absolutely no idea of the concept of once a dollar is spent it is no longer there to spend again or that basics such as rent and utilities must actually be paid, as evidenced by her repeated opening of personal checking accounts and overdrawing them." Moreover, S. F. explained that the Veteran visits him 4 times a week to request more money. S. F. further noted that he believes there are continuing issues with paranoia, "possibly aggravated by drug use."

In a third letter dated February 2010, S. F. explained that the Veteran claimed that her Social Security check went into the wrong direct deposit account, but that S. F. did not believe this was the case. 

Of record is also a June 2010 VA examination. The examiner noted a history of paranoid schizophrenia, cocaine dependence, alcohol dependence, and depression. The examiner noted that the Veteran minimized her psychiatric and substance abuse history and found that she is not a reliable historian. Considering the payee's letters and the Veteran's interview upon examination, the VA examiner found that the Veteran did not demonstrate a clear appreciation of her financial situation, and "it appears the more money she has access to, the more money she will spend with nothing to show for it." Therefore, the VA examiner concluded that the Veteran does not have the capacity for VA purposes at this time.

Last, of record is the Veteran's December 2016 videoconference hearing testimony. The Veteran testified that although that was the first time she met the January 2010 VA examiner, she has seen him once a week since for treatment. The Veteran testified that she is capable of paying her own bills, and her sister, C. R., testified that the Veteran can manage her own bills. However, contradictory to S. F.'s letters, C. R. attests that the Veteran pays her own rent, bills, car bills, and food. Although S. F. stated that they pay for her rent, the Veteran testified that she pays $750.00 to her apartment, $200.00 to $300.00 for groceries, $600.00 towards her car payment, $100 for her phone bill, and $200 for gas, electric, and entertainment.

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her affairs, including the disbursement of funds without limitation. 38 U.S.C.A. § 3.353 (a). There is a presumption in favor of competency. Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency. 38 C.F.R. §§ 3.102, 3.353(d).

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities. 38 C.F.R. § 3.353 (c). Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency. Id. 

In this case, a review of the evidence of record indicates contradictory evidence, with some evidence indicating an improvement to the Veteran's capabilities and competency. Additionally, the Board notes that the Veteran was last afforded a VA examination in June 2010 and no treating psychiatrist or physician has since provided an opinion as to the Veteran's competency. 38 C.F.R. § 3.353 (c). The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Given the lapse of time since the previous examination, and given the contradictory evidence of record, the Board finds that a new competency examination is warranted. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).

Additionally, the Board notes that the Veteran's December 2016 testimony indicates ongoing VA treatment. Therefore, on remand, all outstanding pertinent VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the record any updated VA treatment records. See December 2016 videoconference testimony (stating that she has seen the January 2010 VA examiner once a week since that examination).

2. Arrange for the Veteran to undergo a VA medical examination to ascertain whether the Veteran has the mental capacity to contract or to manage her affairs, including the disbursement of funds without limitation. The record must be made available to the examiner for review and a review of the entire claims file must be noted on the examination report.

The examiner should provide complete rationale for all conclusions reached. If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should state why that is the case.

While the entire claims file must be reviewed, the examiner's attention is directed to the Veteran's 2016 testimony, the buddy statements of record, the payee, S. F.'s, February 2010 letters, and the VA examinations of record.

3. The AOJ should then review the record and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and her attorney the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




